JOHNSON, Circuit Judge.
After examining the case of Stockwell v. U. S. 13 Wall. [80 U. S.] 531, I am constrained to think that the supreme court did not intend to hold that the second section of the act of March 3d, 1823. there in question, was nor. to any intent, repealed by the 4th section of the act of July 18th, 1800, but only that no repeal was thus effected which took away the right of the United States to proceed under the former section, upon a cause of action which arose before the act of .1800 took effect. That was the case which stood for. judgment, as matter of fact, and that was the limitation stated at the end of the prevailing opinion of the court. The general tenor of the argument would seem to lead to the broader conclusion, that no repeal, in any sense, was effected by the act of 1S06; but this rather strengthens the force of the limitation upon the conclusion, which was expressed, certainly not by any accidental phrase, in the opinion of the court It is true, that we are left without any indication of the ground of the discrimination. That, however, is not necessary to be ascertained for the purpose of the present case; for. so far as the question of the repeal of the act of 1823 may be supposed to affect transactions occurring before the passage of the Revised Statutes and after that of the act of 18(i(>. that question seems to be controlled by the provisions of tiie Revised Statutes. In the views expressed by Judge Blatchford, and upon the grounds stated by him on tiiis point. I concur.
In this connection, it ought to be observed, that, quite evidently, the views expressed by Judge Blatchford were those entertained by the commissioners to revise the statutes, and by the congress which enacted them. The commissioners reported to congress, in their draft of the revision, both section 4 of the act of 18«« and section 2 of the act of 1823. consolidated into one section. Revision of the United States Statutes, as drafted by the commissioners appointed for that purpose (volume 2, p. 14S0. tit. 30, c. 10, § 030). This appears to have been done by tile commissioners, not because they so construed the law. but becauseof the supposed effectof the Stock-well Case, to which they refer in a foot-note ;o the proposed section. The section, as reported by the revisers, is as follows, ta note. which accompanies it. stating that the words in italics are new. and the words in brackets [parentheses] are found in the existing law, but are recommended to be omitted): “See. 030. If any person shall fraudulently or knowingly bring into the United States, or assist in so doing, any merchandise, cou-trary to law. or shall receive, conceal, buy. sell, or in any manner facilitate the transportation, concealment or sale of such merchandise. after importation, knowing the same to have been imported contrary to law. double the valve of such merchandise shall be forfeited, (and) or the offender shall, ion cou-vic-tion thereof before any court of competent jurisdiction, lie fined in any sum not exceed-iug five thousand dollars, nor less than fifty dollars, or lie imprisoned for any time not exceeding two years, or both, at the discretion of such court) be punishable by a fine of not more than five thousand dollars nor less than fifty dollars, or by imprisonment for not more than two years, or both.'' The revisers’ foot-note to this section is as follows: “Section 2 of the act of March 3, 1823. c. 583 (3 Stat. 7S1), is substantially incorporated in the text, pursuant to the decision in [Stockwell v. U. S.] 13 Wall. [80 U. S.] 531. It provided •that, if any person or persons shall receive, conceal, or buy any goods, wares or merchandise, knowing them to have been illegally imported into . the. United States, and liable to seizure by virtue of any act in relation to 1;he revenue, such person or persons shall, on conviction thereof, forfeit and pay a sum double the amount or value of rlie goods, wares or merchandise so received. concealed or purchased.’ ” Congress, with the whole subject thus fully spread before it, and the question of the scope and ef-*440feet of the decision in the Stockwell Case thus fairly and formally presented, struck out from this proposed section ail that was incorporated into it from the act of 1823, and left in section 3082 of the Revised Statutes only the provisions of the act of 1806, with slight verbal alterations.
[This case was subsequently carried by writ of error to the supreme court, which affirmed the judgment of this court. 97 U. S. 546.]
Upon the other sets of counts, X do uot j think it necessary to add anything. The judgment must be affirmed.